Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 09/16/2021.
Claims 14, 21, 29 and 30 have been amended.
Claims 1-13 have been cancelled.
Claims 14-33 are pending.

Response to Arguments/Reason
Applicant's arguments, with regards to claims 14-33, filed on 09/16/2021 have been fully considered and they are persuasive. Particularly, on pages 6-11 of the Applicant’s Response, applicants argued that More ‘895 and Roch ‘759 do not disclose the limitations of independent claims including: “the conductive loop overlaps with the transistor; and forming an impedance matching element over the substrate and on the conductive loop, wherein the impedance matching element is electrically isolated from the transistor” and “in in a top view, the impedance matching element is outside a region surrounded by the conductive loop”; and “bonding a first terminal of a second capacitor to another one end of the opposite ends of the loop portion and bonding a second terminal of the second capacitor to one end of another one of the two feeding lines; and bonding a transistor over the substrate such that the loop portion of the conductive loop surrounds the transistor”. The Examiner finds the arguments are 

Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 14, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “the conductive loop overlaps with the transistor; and forming an impedance matching element over the substrate and on the conductive loop, wherein the impedance matching element is electrically isolated from the transistor” in combination with the remaining limitations called for in claim 14.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 14. Therefore, claim 14 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 15-20 are also allowed as they depend from an allowed base claim.
Regarding claim 21, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “in in a top view, the impedance matching element is outside a region surrounded by the conductive loop” in combination with the remaining limitations called for in claim 21.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 21. Therefore, claim 21 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 22-28 are also allowed as they depend from an allowed base claim.
Regarding claim 29, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “bonding a first terminal of a second capacitor to another one end of the opposite ends of the loop portion and bonding a second terminal of the second capacitor to one end of another one of the two feeding lines; and bonding a transistor over the substrate such that the loop portion of the conductive loop surrounds the transistor” in combination with the remaining limitations called for in claim 29.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 29. Therefore, claim 29 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 30-33 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829